Citation Nr: 1549567	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  13-05 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder to include PTSD.


REPRESENTATION

Appellant represented by:       Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Counsel
INTRODUCTION

The Veteran had active duty service from February 1971 to January 1973.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.

In December 2014, the United States Court of Appeals for Veterans Claims (Court) issued a Joint Motion for Remand which remanded the Board's January 2014 decision because the Board failed to provide reasons and bases for why the claim for reopen for service connection for an acquired psychiatric disorder to include PTSD and major depressive disorder was denied.  The issue is now once again before the Board.

The Virtual VBMS paperless claims processing system was reviewed.


FINDINGS OF FACT

1.  An unappealed May 2009 rating decision denied the claim of service connection for an acquired psychiatric disorder to include PTSD and major depressive disorder.

2.  The evidence received since the May 2009 rating decision relates to unsubstantiated facts in the previously denied claim; and raises a reasonable possibility of substantiating the claim for service connection an acquired psychiatric disorder to include PTSD and major depressive disorder.

3.  Resolving all doubt in favor of the Veteran, his acquired psychiatric disorder to include PTSD and major depressive disorder is related to his active duty service.



CONCLUSIONS OF LAW

1.  The May 2009 rating decision denying service connection for an acquired psychiatric disorder to include PTSD and major depressive disorder is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD and major depressive disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for the establishment of service connection for an acquired psychiatric disorder to include PTSD are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for an acquired psychiatric disorder to include PTSD is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012)) and the implementing regulations.

Merits of the Claim

I.  New and Material

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's initial claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD and major depressive disorder was originally denied by a rating decision dating in September 2008 and then subsequently continued to be denied in a May 2009 rating decision.  The Veteran was notified in a letter dated in May 2009.  The basis for the original denial was a lack of a verifiable stressor.  The Veteran did not appeal the decision; therefore, it became final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

The Veteran filed a claim to reopen in February 2011.  The Veteran was notified that a previous denial was based on a lack of a verifiable stressor.  The evidence added to the record since that denial included a December 2010 statement by the Veteran's treating physician noting that the Veteran's PTSD is secondary to his military noncombat trauma, VA treatment records, Social Security Administration records, and statements by the Veteran and his son which addressed the Veteran's claimed stressor.  The Board has carefully reviewed the newly submitted evidence and found the evidence to be both new and material.  More specifically, the evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD and major depressive disorder.  The evidence provided information regarding a link between the Veteran's acquired psychiatric disorder to include PTSD and major depressive disorder and his active duty service.

As the newly submitted evidence pertains to the reason for the prior denial and raises the reasonable possibility of substantiating the Veteran's underlying claim, his request to reopen the previously disallowed claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD and is granted.  38 C.F.R. § 3.156(a).


II.  Service Connection

The Veteran contends that his acquired psychiatric disorder to include PTSD is related to his active duty service.  Resolving all doubt in the Veteran's favor, his acquired psychiatric disorder to include PTSD is determined to be linked to his military service and the claim will be granted.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Generally, service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2015).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a Veteran's service.  The DSM-IV provides two requirements as to the sufficiency of a stressor:  (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  See Id.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran contends that his PTSD is the result of an in-service assault.  The Veteran has repeatedly stated that while serving at Fort Benning, Georgia, in 1971 he was attacked on a bus by 10 to 12 other men who initially hit him in the face and head and then pulled him from his seat to the floor of the bus where they proceeded to kick him in the head, face, stomach, shoulders, and arms which he was using to shield his head.  The Veteran stated that he almost lost consciousness during the assault.  He stated that the bus driver drove to the military police station, where reports were taken, but he was threatened by the attackers and told that if he turned them in, they would come after him so he did not report them.  He stated he has had nightmares about being attacked since that time.

There is no report in the Veteran's file that indicates that he was attacked, however, it is noted that he was indeed stationed at Fort Benning, Georgia, in 1971, and there is evidence he received dental care at that time.  In this regard, the evidence notes that the Veteran received dental care starting in October 1971 and continuing through August 1972.  It was noted that the Veteran had to have immediate dentures in his cuspid area.  The Veteran stated that this was the result of having his front teeth loosened while being punched in the face during the assault.  A dental expert, Dr. J.B., corroborated the Veteran's account by saying the only explanation for the loss of the Veteran's top teeth was trauma.  

A February 2009 VA examination diagnosed the Veteran on Axis I with major depressive disorder and PTSD.  Subsequent VA treatment records have ruled out major depressive disorder, but they continue to diagnose PTSD.  

The Veteran provided a December 2010 statement from his treating VA psychiatrist that noted that the Veteran was diagnosed with PTSD secondary to military noncombat trauma.  There was no explanation with regard to specific nature of the trauma.  

A September 2015 report from a private clinical psychologist stated that it was more likely than not that there is an etiological link between the assault on the Veteran and his PTSD diagnosis.  The examiner referenced Dr. J.B.'s opinion regarding the Veteran's dental history, the Veteran's statements regarding his claimed stressor, statements by the Veteran's family, and the Veteran's medical history in forming his opinion.  The examiner specifically noted that the Veteran had nightmares about people attacking him and that he is scared to leave his house because he is afraid he will be attacked.  

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight:  (1) the Veteran's medical evidence of a current disability of PTSD, (2) his documented active duty service reports of dental problems including replacement of teeth, (3) the December 2010 statement from his treating VA psychiatrist, and (4) the September 2015 private examiner's opinion that the Veteran's PTSD is etiologically linked to the assault the Veteran experienced during active duty service.  The evidence tends to show that the current condition is at least as likely as not related to the assault that occurred during the Veteran's active duty service.

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for an acquired psychiatric disorder to include PTSD and major depressive disorder has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD, is reopened, and granted to that extent.

Service connection for an acquired psychiatric disorder to include PTSD is granted.



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


